
	
		II
		112th CONGRESS
		1st Session
		S. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Brown of Ohio, Mrs.
			 Gillibrand, Mr. Coons,
			 Mrs. Boxer, Mr.
			 Lautenberg, Mr. Begich,
			 Mrs. Shaheen, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To strengthen the economic competitiveness of the United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Competitiveness Act
			 .
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that Congress should—
			(1)eliminate tax
			 loopholes that encourage companies to ship American jobs overseas;
			(2)expand markets
			 for United States exports by enforcing trade laws, stopping unfair currency
			 manipulation, and opening up new markets for products made in the United
			 States;
			(3)promote the
			 development of new, innovative products bearing the inscription Made in
			 America by creating tax incentives to support United States industries
			 and funding research and education programs to support and train workers in
			 those newly developed areas;
			(4)modernize and
			 improve the highways, bridges, and transit systems of the United States to
			 reduce congestion and the negative impacts of congestion on productivity and
			 the communities of the United States;
			(5)modernize and
			 upgrade the rail, levees, dams, and ports of the United States to get commerce
			 flowing farther and faster;
			(6)place computers
			 in classrooms to ensure that all children in the United States have the tools
			 they need to be the innovators of tomorrow;
			(7)ensure that small
			 businesses and households in the United States have access to high-speed
			 broadband;
			(8)invest in
			 critical new infrastructure, such as a national energy grid, to reduce energy
			 waste and promote the use of renewable energy sources; and
			(9)streamline
			 regulatory policies that unnecessarily put the United States at a competitive
			 disadvantage.
			
